Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. [US PGPUB 20190081025] (hereinafter Chang).

Regarding claim 20, Chang teaches a component group comprising a plurality of components (3050 (labeled 3150b), Para 172, Fig. 19B), wherein
— each of the plurality of components each comprise a semiconductor body (3153′-3155, Para 178) comprising a first semiconductor layer (3153′, Para 178), a second semiconductor layer (3155, Para 178), and an active zone (3154, Para 178) located therebetween (Fig. 19B), wherein the semiconductor bodies have exposed side surfaces (Fig. 19B, where layer 3153a is exposed),
— the plurality of components are fixed to a common carrier (W/3160/3161, Fig. 19B) by a connection layer (3161′/3162′, Para 180),
— the connection layer comprises a plurality of retaining elements (3162′, Para 180, Fig. 19B) disposed between the components and the common carrier (Fig. 19B), and
— the plurality of retaining elements are formed as predetermined breaking points of the connection layer and release the plurality of components under mechanical load, so that the plurality of components are detachable from the common carrier and are therefore transferable (Para 183).


Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. [US PGPUB 20200357844] (hereinafter Tan).

Regarding claim 13, Tan teaches a component having a semiconductor body (40, Para 94) and a buffer layer (12; Fig. 13K/E/C, at least buffer of device 18), wherein
- the semiconductor body (60-64, Para 62/64) comprises a first semiconductor layer (64, Para 64), a second semiconductor layer (60, Para 62), and an active zone (62, Para 64) located therebetween (Fig. 13E),
- the semiconductor body and the buffer layer are based on a same compound semiconductor material (Para 77, II-V compound),
- the buffer layer has an opening (Fig. 13K/E/C), wherein in a plan view, the semiconductor body is arranged in the opening (Fig. 13E/C), and
— the buffer layer laterally surrounds the semiconductor body (Fig. 13E) and is electrically insulated from the semiconductor body (in view of insulating material 34, Para 65).

Regarding claim 14, Tan teaches a component wherein the semiconductor body is grown in the opening and has side surfaces which are free of singulation tracks or structuring tracks (Para 108).

Regarding claim 15, Tan teaches a component wherein the buffer layer has side surfaces which face the semiconductor body and are formed to be radiation-reflective (Fig. 13K/E, where II-V material are to least some degree radiation-reflective).


Claims 13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. [US PGPUB 20200357844] (hereinafter Tan).

Regarding claim 13, Tan teaches a component having a semiconductor body (40, Para 94) and a buffer layer (20; Fig. 12C/D), wherein
- the semiconductor body (60-64, Para 62/64) comprises a first semiconductor layer (64, Para 64), a second semiconductor layer (60, Para 62), and an active zone (62, Para 64) located therebetween (Fig. 4/12D),
- the semiconductor body and the buffer layer are based on a same compound semiconductor material (Para 77, II-V compound),
- the buffer layer has an opening (Fig. 12C/D), wherein in a plan view, the semiconductor body is arranged in the opening (Fig. 13C/D), and
— the buffer layer laterally surrounds the semiconductor body (Fig. 13D) and is electrically insulated from the semiconductor body (in view of insulating material 34, Para 65).

Regarding claim 16, Tan teaches a component group comprising a plurality of components (Fig. 12D) wherein the buffer layers of the plurality of components form a common buffer layer which is continuous and has a plurality of the openings (Fig. 12D), and
— each of the semiconductor bodies of the plurality of components is arranged in one of the plurality of openings (Fig. 12D).

Regarding claim 17, Tan teaches a component group wherein the plurality of components are individually electrically connectable (Fig. 12J).


Allowable Subject Matter
Claims 1-12 are allowed.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising:
the buffer layer has subregions which are arranged in a vertical direction between the growth substrate and the plurality of semiconductor bodies; and
— detaching the growth substrate from the plurality of semiconductor bodies,
wherein the buffer layer is removed at least in the subregions, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819